UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit


                         No. 99-31184 cons/w
                            No. 99-31332



        SCHUYLER RUHLMAN LOUAPRE, Individually and as the
           executrix of the estate of Imelda B. Ruhlman,

                                     Plaintiff-Appellant,

                               VERSUS

                  TOYOTA MOTOR CORPORATION, ET AL.,

                                                      Defendants,

      TOYOTA MOTOR CORPORATION; TOYOTA MOTOR SALES USA, INC.,

                                               Defendants-Appellees.



           Appeals from the United States District Court
               For the Eastern District of Louisiana
                             97-CV-3584

                          February 12, 2001

Before REYNALDO G. GARZA, DAVIS and JONES, Circuit Judges.

PER CURIAM:1

      AFFIRMED.   See 5th Circuit Rule 47.6.




  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.